Citation Nr: 1403797	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  06-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


WITNESS AT HEARING ON APPEAL

The Veteran

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In June 2009, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  This case was previously before the Board in June 2010, August 2012, and September 2013.  

In an August 2012 decision the Board denied entitlement to service connection for bilateral hearing loss disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision denying entitlement to service connection for bilateral hearing loss disability, and remanded the case back to the Board for compliance with the Joint Motion. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to a disability evaluation in excess of 50 percent for a service-connected low back disability, a disability evaluation in excess of 10 percent for a neck disability, a disability evaluation in excess of 10 percent for a left shoulder disability, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, have been raised by the record in a June 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability was not manifest during active service, or within the first post-service year, and is not shown to be otherwise related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2005 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records (STRs) and pertinent postservice treatment records.  Further, in accordance with the Board's September 2013 remand, the Veteran was afforded an appropriate VA examination in October 2013.  The Board notes that this examination was conducted in conjunction with a complete review of the Veteran's claims file and the examiner provided an explanation for their opinion.  Under these circumstances, the Board finds this examination is adequate and that there has been substantial compliance with the September 2013 remand instructions, and an additional remand to comply with the Board's directives is not required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2009 Board hearing, the VLJ fully explained the issue on appeal, and asked questions focused on the nature and etiology of the disability in question, specifically as to the cause and symptoms of the Veteran's bilateral hearing loss disability.  The Veteran was assisted at the hearing by an accredited representative from the Oregon Department of Veterans Affairs.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran and his representative indicated that there might be some additional evidence that had not yet been associated with the claims file and the VLJ noted that the record would be held open for 60 days in order for such evidence to be obtained and associated with the record.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's virtual file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Certain chronic diseases (including organic diseases of the nervous system, to include SNHL) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he is entitled to service connection for his bilateral hearing loss disability, as such was caused by his active service.  Specifically, in written statements and at his June 2009 hearing, he has asserted that his exposure to weapons noise during basic training with the United States Army and Advanced Individual Training (AIT) caused his bilateral hearing loss disability, which progressed in severity since his separation from active service.  

A review of the Veteran's DD form 214 shows that his military occupational specialty (MOS) while on active service was a vulcan crewman.  

A review of the Veteran's STRs is silent for any complaints or diagnosis of hearing loss.  On August 1973 enlistment examination, the Veteran's ears and drums were found to be normal on clinical evaluation and the associated report of medical history shows that he specifically denied any history of hearing loss.  The Veteran was afforded an audiological evaluation at that time; however, the results of such evaluation are illegible.  

On March 1974 separation examination, the Veteran's ears and drums were again found to be clinically normal and the associated report of medical history shows that he specifically denied any history of hearing loss.  On official audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
20
LEFT
10
5
10
5
10

Postservice private treatment records associated with the claims file show that the Veteran first complained of symptoms of hearing loss in March 1990, 16 years following separation from active service, but did not report an etiology.  At that time, it was noted that his ears appeared normal bilaterally; however, when compared to the right ear, hearing was noted to be slightly decreased in the left ear when using a tuning fork.  Additional private treatment records from January to July 1999 show that the Veteran was treated for complaints of hearing loss and ringing in the ears.  July 1999 audiogram revealed bilateral hearing loss in high frequencies, the left worse than the right.  A diagnosis of bilateral sensorineural hearing loss (SNHL) was assigned.  These private treatment records provide no indication that the Veteran's bilateral hearing loss was etiologically related to his active service, or any noise exposure therein.  

Postservice VA treatment records show that the Veteran began complaining of decreased hearing acuity at the VAMC in August 1991, 17 years following separation from active service, when he reported at a mental health VA examination that he believed his hearing was slightly diminished bilaterally; however, at that time it was noted that he responded appropriately to whispered commands from three feet behind him.  A later VA treatment record from March 1997 noted that he had been found to have a hearing deficit in his left ear.  The remainder of the VA treatment records associated with the claims file indicate that the Veteran intermittently complained of decreased hearing acuity; however, they provide no indication that the Veteran, or any of his treatment providers, ever related his hearing loss disability to his active service, or any noise exposure therein.  

The Veteran was afforded a VA examination in July 2010.  At that time, he reported noise exposure from weapons firing during active service and postservice noise exposure as a cabinet maker for 10 years, with hearing protection, and as a construction worker for 15 years, with hearing protection.  Audiometry revealed that puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
65
70
LEFT
15
25
70
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 72 in the left ear.  The examiner diagnosed severe high frequency SNHL in the right ear, with excellent speech discrimination; and mild to severe mid to high frequency SNHL in the left ear, with poor speech discrimination.  The examiner opined that the Veteran's bilateral hearing loss disability was not the result of his active service, to include acoustic trauma therein.  The examiner explained that even though the audiometry results taken at enlistment are illegible, the results taken at separation indicate the Veteran's hearing was normal bilaterally, and as such, his current bilateral hearing loss disability was not related to his active service, and noise exposure therein.  Further, the examiner noted that it was possible that the Veteran's bilateral hearing loss disability could be related to his reported 1987 car accident.  

The July 2010 VA examination was deemed inadequate, as the VA examiner did not use the appropriate standard in rendering the medical opinion; therefore, the Veteran was afforded another VA examination in October 2013.  At that time he reported noise exposure from weapons firing during active service.  It was noted that the Veteran refused to elaborate on any of the questions asked by the examiner, but that he did report that he stood guard duty on the Korean border for most of his time in active service, which the examiner noted was a shortened tour.  Audiometry revealed that puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
55
70
LEFT
10
20
70
70
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 74 in the left ear.  The examiner diagnosed bilateral SNHL and opined that such disability was less likely than not related to the Veteran's active service.  The examiner explained that the Veteran's bilateral hearing loss disability was less likely related to his active service, and noise exposure therein, as his hearing at separation was within normal limits bilaterally, and further, he served on active service for a short period of time, which would have limited the opportunity for excessive noise exposure.  The examiner went on to explain that the Veteran's hearing loss disability in his left ear is not typical of noise induced hearing loss, in that it drops sharply at 1000Hz and is moderate at 1500Hz.  Further, the examiner noted that the Veteran had left ear hearing loss prior to entering active service, which appeared to improve while on active service.  [The Board notes that the Veteran's entrance audiometry results are not entirely legible, but on independent review, the VA examiner was able to make out some of the levels reported.]  Therefore, the examiner opined that the Veteran's bilateral hearing loss disability was less likely than not related to his active service, and any noise exposure therein. 

There is no indication that the audiometric results reported in the VA audiological examination report are unreliable, or otherwise inadequate.  Thus, the above evidence establishes a diagnosis of a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

Because the medical evidence established that the Veteran has a current diagnosis of bilateral hearing loss disability, the Board will next consider whether the evidentiary record supports in-service incurrence.  

As stated above, the Veteran has asserted that he was exposed to noise on active service from weapons firing and during advanced training.  Further, his DD Form 214 shows that his MOS was a vulcan crewman; the Board notes that a vulcan is a self-propelled anti-aircraft gun.  The Board notes the Veteran is competent to report about the circumstances of his active service, and that he was exposed to noise therein.  While the Board acknowledges that the Veteran only served on active service for a shortened period of time, just over 8 months, the Board finds that the Veteran's competent lay accounts of having been exposed to military noise are consistent with the circumstances of his service as a vulcan crewman, and are therefore, deemed credible.  

As it has been established that the Veteran has a current diagnosis of bilateral hearing loss disability, and the Board has found credible the Veteran's statements that he was exposed to some degree of noise while on active service, what remains for consideration is whether his current bilateral hearing loss disability is related to his active service, to include as due to noise trauma therein.  

As noted above, the Veteran's STRs are silent for complaints, findings, treatment, or diagnoses of hearing loss.  While the results from audiometry conducted at enlistment are illegible, the October 2013 VA examiner was able to decipher some of the results and determined that the Veteran had some level of hearing loss at that time; however, audiometry conducted at separation revealed that the Veteran's hearing acuity was within normal limits bilaterally.  Even so, the Board notes that the Veteran has not asserted that his hearing loss disability began during active service.  [The Board notes that even if he had, hearing loss disability is established by audiometry and is beyond the scope of lay observation (although, the Veteran obviously is competent to observe he has difficulty hearing) See 38 C.F.R. § 3.385.]  Consequently, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted is not warranted.  As there is no competent evidence that SNHL was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SHNL as an organic disease of the nervous system).

What remains for consideration is whether or not the Veteran's current bilateral hearing loss disability could, in the absence of continuity since service, be somehow otherwise related to his service.  The only competent (medical) evidence in the record as to whether the Veteran's current hearing loss is related to his service is the report from the October 2013 VA examination, when the examiner opined that the Veteran's current hearing loss was unrelated to his active service.  In explaining the opinion, the examiner noted that the Veteran's hearing acuity was normal bilaterally at the time of his separation from active service and that the Veteran was only on active service for a short period of time, which likely limited his exposure to excessive noise.  Further, the examiner noted that the Veteran's left ear hearing loss was not typical of noise induced hearing loss and the Veteran's left ear hearing acuity improved during active service, which serves to support the opinion that the Veteran's bilateral hearing loss disability overall was not caused by noise exposure, as one would not expect an improvement in hearing acuity in either ear if the Veteran's bilateral hearing loss was caused by in-service noise exposure.  Further, while there are VA and private treatment records indicating that the Veteran began complaining of decreased hearing acuity as early as 1990, 16 years following separation from active service, there is no indication that the Veteran's VA or private treatment providers ever related his bilateral hearing loss to his active service, or noise exposure therein.  As there are no contrary medical opinions of record, the Board finds the October 2013 VA examination report probative, and persuasive.  

The Veteran's expressions of his belief that his bilateral hearing loss disability is related to noise trauma in service do not merit any substantial probative value.  They are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim (notably, the lengthy postservice interval before the hearing loss became evident to him and/or was clinically documented, e.g.).  Significantly, whether hearing loss disability may, (in the absence of evidence of continuity, as here) be related to remote noise trauma is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

In sum, there is no evidence that the Veteran complained of or was treated for hearing loss during active service; that the Veteran was diagnosed with bilateral hearing loss disability within one year of separation from active service; and the VA examiner has competently opined that the Veteran's current bilateral hearing loss disability is not etiologically related to his active service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


